DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-5 are currently pending.
Priority

    PNG
    media_image1.png
    181
    1068
    media_image1.png
    Greyscale
(filing receipt dated 7/30/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 7-8 of claim 1, the phrase “R3 are as defined above,” should be deleted and replaced by --R3 is as defined above,--. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the following: 

    PNG
    media_image2.png
    361
    913
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    144
    916
    media_image3.png
    Greyscale

	The claim is internally confusing because the penultimate line recites that “R3 represents a hydrogen atom or a methyl group” and there is no variable R3 in the structure.  R3 appears in the compound of formula (1) of claim 1 : 
    PNG
    media_image4.png
    170
    306
    media_image4.png
    Greyscale
.  In formula (5) of claim 5, R3 is either missing or is limited to a methyl group.  The title of the compound also appears to favor the interpretation wherein R3 is methyl.  Also see [0009] vs. [0024-0029] of the specification as filed.  It appears as if R3 should be limited to methyl, but this is not presently clear from the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocker (“The Chemistry of Terpenes. Part XVII. Synthesis of (+)-cis-Homo-caronic Acid (cis-3-Carboxymethyl-2,2-dimethylcyclopropanecarboxylic Acid) and Some Related Compounds” J. C. S. Perkin I, 1974, p. 194-202).
Cocker teaches a compound of formula (19): 
    PNG
    media_image5.png
    115
    119
    media_image5.png
    Greyscale
.  See p. 195 and experimental procedure for the oxidation of epoxide (18) on p. 201.  This corresponds to a compound of claimed formula (5) wherein R1 and R2 are methyl, a C1 monovalent hydrocarbon; if R3 exists, is a hydrogen atom; and a double bond in the (E) orientation.  Also see MPEP 2131.02.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley (“Photoisomerizations. X. The Photochemical Transformations of Alloocimene” J. Org. Chem. 1968, p. 3679-3686).
Crowley teaches a compound of formula (13): 
    PNG
    media_image6.png
    82
    118
    media_image6.png
    Greyscale
.  See second col. of p. 3682.  Compound (13) corresponds to a compound of claimed compound (5) wherein R1 and R2 are H; if R3 exists is methyl; and a double bond in the (E) orientation.  Though compound (13) does not read on the claimed compound of formula (5), in the experimental procedure for the ring opening of the keto ester (8) in the second col. of p. 3685, Crowley mentions that when the same process was carried out on compound (10) that two new unidentified products are produced, “neither of which had the same retention time as the dimethyl ester of 13”.  If the dimethyl ester of compound (13) has a known retention time to Crowley under the gas-liquid partition chromatography (glpc-see first paragraph of experimental section on p. 3684) conditions, then the compound must necessarily exist though its preparation is not explicitly mentioned.  The dimethyl ester of compound (13) corresponds to a compound of claimed formula (5) wherein R1 and R2 are methyl, a C1 monovalent hydrocarbon; if R3 exists is methyl; and a double bond in the (E) orientation. Also see MPEP 2131.02.
Subject Matter Free from the Prior Art
The process of claims 1-4 appears to be free from the prior art, though claims 1-4 are objected to because independent claim 1 contains an informality and claims 2-4 claim 1.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art to the claimed process appears to be the teachings of: i) Huisgen (“Cycloadditions to Methyl 3,3-Dimethyl-3H-pyrazole-5-carboxylate” J.C.S. Chem. Comm. 1979, p. 568-570) and ii) Richers (“Synthesis and Neurotrophic Activity Studies of Illicium Sesquiterpene Natural Product Analogues” Chem. Eur. J. 2017, 23, p. 3178-3183, of record in the IDS filed on 7/19/2021).
Huisgen teaches the following scheme for producing a compound of formula (12): 

    PNG
    media_image7.png
    482
    386
    media_image7.png
    Greyscale
.  See second col. of p. 569.  Compound (12) corresponds to a compound of claimed formula (2) wherein R1 is methyl, a C1 monovalent hydrocarbon group, and R3 is methyl.  

    PNG
    media_image8.png
    138
    396
    media_image8.png
    Greyscale
.  See Scheme 1 on p. 3179 and discussion of the reaction of (10)[Wingdings font/0xE0](11) at the end of p. 3179-3180. The product of the reaction between compound (10) at the end of step a corresponds to a compound of claimed formula (2) wherein R1 is methyl, a C1 monovalent hydrocarbon group, and R3 is a hydrogen atom.  
		Neither Huisgen nor Richers teaches or suggests the claimed method to produce a compound of claimed formula (2).  Nor does there appear to be motivation to alter the syntheses of Huisgen and Richres to arrive at the claimed method.  
		The Examiner attempted to contact the attorney of record, Erin Regel Bobay, on 3/22 and 3/24/2022 to discuss the instant application but the calls were not returned.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622